 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDGround (2), in the opinion of the Trial Examiner, must fail because the recordcontains insufficient competent evidence to support it.There is no question but thatthe picket sign contains a truthful statement of fact-the representative of the Charg-ing Party admits paying laborers considerably below the prevailing standard for thearea set up by the U.S. Department of Labor.As clearly suggested by Circuit Judge Waterman of the Second Circuit, in hisconcurring opinion inMcLeod v. Chefs, Cooks, Pastry Cooks, and Assistants, Local89, et al. (Stork Restaurant)280 F. 2d 760 (C.A. 2), the second proviso of Section8(b) (7) (C) invites varying interpretations, depending upon whether emphasis isplaced ,u on "induce" or "effect." But whatever the ultimate interpretation, it wouldappear thatsome"cause-and-effect relationship" is involved in the proviso, and thatto establish its existence competent evidence -must be adduced. In the instant case theTrial Examiner finds no direct testimony either from parties alleged to have causedan effect or from any individual alleged to have been "induced" or otherwise affectedwhich would firmly support a finding of fact that "an effect of such picketing is [was]to induce any individual employed by any other person in the course of his employ-ment, not to pick up, deliver or transport any goods."There is hearsay testimony,as noted above, but the Trial Examiner hesitates to rest a conclusion of law uponinferences drawn from inference or hearsay. It is understood that such practice isfrowned upon by courts generally.Even if Superintendent Crawford's testimony, to the effect that some unidentifiedtruckdriver told him on June 15 that he would not drive across the picket line wereto be accepted as of somewhat more weight, and the fact were to be disregardedthatCrawford is plainly the most interested party involved, the finding that onedriver declined to cross a picket line in a period of several months appears to betrivial and not "illustrative."After careful view of the testimony in the record made in these proceedings aswell as the transcript of testimony before Judge Miller the Trial Examiner is in fullaccord with the latter's succinct comments in dismissing the petition for an injunction.He voiced his opinion that the evidence failed to sustain the allegations and said:"The Court is convinced that the petitioner did not have reasonable cause to believethat a violation of the Act as alleged in the petition had been committed."In short, the Trial Examiner is convinced and finds that .the evidence is insufficientto sustain the allegations of the complaint that the Respondents have violated Section8(b)(7)(C) of the Act.RECOMMENDATIONUpon the basis of the foregoing findings and conclusions,and upon the entirerecord in the case,the Trial Examiner recommends that the complaint be dismissedin its entirety.Michael Benevento and John Beneventod/b/a M.BeneventoSand & Gravel Co.andHoisting&Portable Engineers Union,Local4, International Union of OperatingEngineers, AFL-CIO.Cases Nos. 1-CA-3258 and 1-CA-3304.August 13, 1962SUPPLEMENTAL DECISION AND RECOMMENDATIONOn April 28, 1961, the Board issued a Decision and Order in theabove-entitled proceeding' in which it adopted the Trial Examiner'sfindings and conclusions that the Respondent was engaged in com-merce within the meaning of the Act and that it had engaged in certainunfair labor practices in violation of Section 8(a) (1) and (5) of theAct.The Board thereafter petitioned the United States Court of Appealsfor the First Circuit to enforce its Orders against the Respondent.On December 29, 1961) the court handed down its opinion and1 131 NLRB 558.138 NLRB No. 9. M. BENEVENTO SAND & GRAVEL CO.111remanded the case to the Board for a further determination as towhether the Respondent's operations, which the court otherwise con-sidered to be purely local, affected interstate commerce under theparticular facts of the case.On May 9, 1962, following a supple-mental hearing held pursuant to the court's remand decree, TrialExaminer Louis Libbin issued his attached Supplemental Intermedi-ate Report, in which he reaffirmed his original finding, on the basisof additional evidence adduced at the reopened hearing, that theRespondent's operations affect commerce within the meaning of theAct.Thereafter, the Respondent filed exceptions to the SupplementalIntermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the supplemental hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed 2The Board has con-sidered the Supplemental Intermediate Report, the exceptions andthe entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.Respondent is engaged in the extraction of sand and gravel frompits at Wilmington, Massachusetts. In the year preceding the issu-ance of the complaint in this case, it sold sand and gravel in amountsvalued at $117,000 to Red-E-Mix Corp., its principal customer, whoseconcrete mixing plantis alsoatWilmington, adjacent to Respondent'splant.Red-E-Mix purchased between 80 and 90 percent of its sandand gravel requirements from Respondent and purchased all itscement from suppliers located outside of Massachusetts.Red-E-Mix'simportation of cement from outside the State amounted to approxi-mately $180,000.Red-E-Mix combined the sand and gravel pur-chased within the State from Respondent with the cement importedfrom outside the State, in the production of concrete which it soldto road and building contractors for projects located almost exclu-sively in Massachusetts.In its remand decree, the court requested the Board, in determiningthe effect of Respondent's local activities on interstate commerce, totake into consideration (1) that Respondent was not an intermediateprocessor of materials moving in interstate commerce, but was theoriginator of a product which would probably never leave its Stateof origin; and (2) whether cessation of Respondent's operationswould be likely to curtail the operations of Red-E-Mix and therebyaffect interstate commerce, in view of the likelihood that Red-E-Mixcould avail itself of other suppliers of sand and gravel.2 The Respondentcontendedthat the Board's order of remand wasbroaderthan that ofthe court of appeals.We agree withthe Trial Examinerthat the remand decree of thecourt constituteda directionto the Board to determine the effect, if any,of Respondent'soperationson interstatecommerce,but withoutimposing anyspecific limitation on thetype of evidenceto be introduced.Since our remandorder was limited tothe issue ofjurisdiction,we considerit to be within the area about which the courtdesired furtherelucidation 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner found that Respondent's employees had goneon strike for a 7-week period during the height of the constructionseason, in August and September 1960, because of Respondent's refusalto recognize the Union.The strike caused Red-E-Mix, which shareda common site with Respondent, to be completely shut down duringthe strike so that it had to discontinue its purchases and importationof cement from outside the State.The Trial Examiner also foundthat during the same period Red-E-Mix could not receive supplies ofsand and gravel from other potential sources of supply because itsemployees refused to work during the strike of Respondent's employ-ees, and that it was immaterial in this case that Red-E-Mix mighthave been able to acquire all its needs for sand and gravel within theState if its employees had remained at work.The Trial Examinerconcluded that the shutdown of Respondent's operations had a sub-stantial impact on interstate commerce since Red-E-Mix was unableto import any of its cement from outside the State during the 7-weekstrike.We agree with the Trial Examiner that, under the criteriaset by the court in its remand decree, the cessation of the Respondent'slocal activities had an effect on interstate commerce which was morethande minimis.Although we assert jurisdiction here because of the particulareffect which the strike of Respondent's employees had upon the inter-state operations of Red-E-Mix, we deem it appropriate at this timerespectfully to note our disagreement with the criteria which the courtdeemed to be controlling.The court remanded the case to the Boardfor findings as to whether a labor dispute with the Respondent wouldin fact impede commerce.The Supreme Court has held, however,that in order for the Board to have jurisdiction, it is not necessary todemonstrate an actual impact on commerce, but only the potentialityof such an impact, that is, whether the flow of commerce across Statelines would tend to be impeded if the business immediately involved,and others like it, were disrupted as a result of a labor dispute causedby unfair labor practices. If so, the Act applies regardless of thevolume of interstate commerce affected, provided that it is more thande minimis 3The potential obstruction to $180,000 worth of out-of-State shipments of cement as a result of a labor dispute involving theRespondent is notde minimis,and the impact on commerce is evenmore substantial when there is added the danger that a labor disputeinvolving Respondent might, if unchecked, have spread to other sandand gravel firms or concrete suppliers in the area.Moreover, the courts of appeals in other circuits also have held thatit need not be shown that a labor dispute will actually impede inter-8N L R.B. v. DenverBuilding and ConstructionTrades Council,et al.(Gould & Preisner),341 U.S. 675;PolishNationalAlliance of the United States of North America v N L.R B.,322 U.S. 643. M. BENEVENTO SAND & GRAVEL CO.113state commerce in order for the Board to have jurisdiction.Thus,the availability of substitute facilities or the amount of commerceactually impeded by a labor dispute, has been held to be immaterialin establishing the Board's jurisdiction.'The decision of the court that the Board's jurisdiction is not to bedecided by the application of a formula, as inSiemons Mailing Serv-ice,122 NLRB 81, appears to us to be inconsistent with the provisionsof Section 14 (c) (1) of the Act.That section, which was added bythe 1959 amendments, authorizes the Board, by rule of decision or bypublished rules, to decline to assert jurisdiction over any labor disputeinvolving any class or category of employers where, in the Board'sopinion, the effect of such labor dispute on commerce is not substantial,provided that the Board may not decline to assert jurisdiction overany labor dispute over which it would assert jurisdiction under thestandards prevailing on August 1, 1959.Congress thereby recog-nized that the Board's jurisdiction may be defined in terms of thegeneral effect upon commerce of labor disputes involving categoriesof employers, and need not turn upon a determination of the effecton commerce of any particular labor dispute.The Board's standardof jurisdiction on August 1, 1959, for nonretail businesses was basedupon $50,000 worth of outflow or inflow, direct or indirect. Indirectoutflow was defined as referring to sales of goods or services to usersmeeting any of the Board's jurisdictional standards except the indi-rect outflow or indirect inflow standard.The present case, in whichthe Respondent, a nonretail business, sold products valued in excessof $50,000 within the State to a firm which purchased goods valuedatmore than $50,000 directly from outside the State, satisfied theBoard's indirect outflow standard.On the basis of the entire record, we find that the Respondent'sunfair labor practices affected commerce within the meaning of theAct and that it would effectuate the policies of the Act to assert juris-diction in this case.RECOMMENDATIONThe National Labor Relations Board respectfully recommends tothe United States Court of Appeals for the First Circuit that theBoard's Order of April 28,1961, be enforced.MEMBER RODGERS took no part in the consideration of the aboveSupplemental Decision and Recommendation.'N.L R B. v. BI Dorado Water Company, [no,195 F. 2d 950 (C A.8) ; N L.R B vMid-Co Gasoline Company,183 F. 2d 451 (C.A5) ; N.L R B. v. Phoenix Mutual LifeInsurance Company,167 F 2d 983(C.A. 7).But ofN L.R B.v.RelianceFuelOilCorporation,297 F. 2d 94 (C.A. 2)The Supreme Court has granted certiorari, upon thepetition of the Board,to review the contrary holding of the court of appeals in this case 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDSUPPLEMENTAL INTERMEDIATE REPORTSTATEMENT OF THE CASEOn April 28, 1961, the Board issued a Decision and Order (131 NLRB 358) inthe above-entitled proceeding.With respect to the Respondent's business, the Boardfound that: (1) Respondent was a partnership engaged at Wilmington, Massachusetts,in the manufacture, sale, and distribution of sand and gravel; (2) during the calendaryear preceding the issuance of the complaint, Respondent sold products, valued inexcess of $50,000, to Red-E-Mix Corp. of Reading, Massachusetts; and (3) duringthe same calendar year, Red-E-Mix Corp. purchased and received, from sources out-side the Commonwealth of Massachusetts, products valued in excess of $50,000.Upon the above facts, the Board found that Respondent was engaged in commercewithin the meaning of the Act (131 NLRB 358, 361).On December 29, 1961, the United States Court of Appeals for the First Circuitentered an order remanding the case to the Board for further proceedings to deter-mine "the impact, if any," of a cessation of Respondent's operations by a labordispute upon interstate commerce (279 F. 2d 873).Thereafter, on March 6, 1962,the Board ordered the record to be reopened and that a further hearing be heldbefore a Trial Examiner.The Board's Order further provides that, "upon conclusionof such hearing, the Trial Examiner shall prepare and cause to be served upon theparties a Supplemental Intermediate Report containing findings of fact upon theevidence received pursuant to the provisions of this Order, conclusions of law, andrecommendations."Pursuant to due notice, the hearing on remand was held before Trial ExaminerLouis Libbon at Boston, Massachusetts, on April 4 and 5, 1962.All parties ap-peared, participated in the hearing through counsel, and were afforded full opportunityto be heard, to adduce relevant evidence, to examine and cross-examine witnesses,to present oral argument, and to file briefs.Upon the entire record, and from my observation of the witnesses, I make thefollowing:SUPPLEMENTAL FINDINGS OF FACT1.THE BOARD'S REMAND ORDERThe Board's remand order provides that a further hearing be held "for the purposeof considering additional evidence relating to":1.The effect of a cessation of Respondent's operations because of a strike, uponthe operations of Red-E-Mix Co., Reading, Massachusetts, and upon other customersof Respondent, and the availability and cost to them of other sources of sand andgravel.2.Common control, ownership, and direction of operations which may exist be-tween Respondent and Red-E-Mix Co.3.The value of goods and services, purchased, sold, or performed by or for theRespondent and/or Red-E-Mix Co. during the year precedingissuanceof the com-plaint herein which originated or was utilized outside the Commonwealthof Massa-chusetts.U. THE FACTUAL SITUATION AFTER HEARING ON REMANDThe factual findings made herein are based on testimony and evidence which iseither undisputed or admitted.There is no serious dispute regarding the materialfacts.A. As to point No. 1, in remand orderRespondent Benevento Sand& GravelCo. is engaged in digging sand and gravelout of the pits, processing it through crushers and washers,piling it up, and thentrucking it to customers.Respondent'sprincipal customer is Red-E-Mix Corp.,whose plant is located on the same site, only about 50 yards from where the materialispiled and only about a mile from the farthest point where the gravel is dug.Red-E-Mix Corp.herein called Red-E-Mix, is engaged in the manufacture,sale, anddelivery of concrete,which is made by mixing processed sand and gravel with cementand water.The concrete is then put into mixer trucks for delivery by Red-E-Mixto various jobsites of its customers.During the year preceding the issuance of thecomplaint in this proceeding,all cement was purchased by, and shipped to,Red-E-Mix,from suppliers located outside the Commonwealth of Massachusetts.During thesame period,Red-E-Mix purchased between 80 and 90 percent of its processed sandand gravel,amounting to $117,000, from Respondent.Respondent's employees were represented by Hoisting&Portable Engineers Union,Local 4,International Union of Operating Engineers,AFL-CIO,the Charging Union M. BENEVENTO SAND & GRAVEL CO.115in this proceeding.The employees of Red-E-Mix were represented by Local 477of the Teamsters Union, which had a contract with Red-E-Mix. Bothcompanies arethe sole occupants of a single story building on the premises, where they have sep-arate offices.Prior to about August 12, 1960, the employees of both companiesused a common roadway to enter the premises.Up until that them, the names ofboth companies, with their respective telephone numbers, appearedon a single signlocated at the beginning of the road leading to the premises and to the offices of bothcompanies.The strike which closed down Respondent's operations began on August 2 andended on September 23, 1960.During that period Respondent's employees picketedthe premises.About five truckloads of cement from Hudson, New York, was sched-uled to be delivered to Red-E-Mix on August 2, 1960.When the trucks approachedthe premises on that day, the drivers refused to cross the picket line and the deliverywas not made. From the first day of the strike, the drivers employed by Red-E-Mixrefused to cross the picket line to go to work.About August 12 a separate road wascleared away for the use of Red-E-Mix employees.However, the picketing byRespondent's employees was also extended to that road and the Red-E-Mix driverscontinued to honor the picket line and refused to cross to go to work.About thattime, one of the employees of Red-E-Mix began carrying a picket sign, stating that"Local 477, Teamsters, is on strike."Whether the employees of Red-E-Mix there-after refused to go to work because of a desire to honor the picket line or becausethey themselves were engaging in a sympathy strike, the result was that the operationsof Red-E-Mix were completely shut down during the entire 7-week period of the strike.Red-E-Mix normally received about three deliveries of cement each week fromoutside the Commonwealth of Massachusetts.August and September are concededlyvery active months in the industry. Because Red-E-Mix was unable to operate duringthe entire period of the strike from August 2 to September 23, it ceased its pur-chases of cement during that period and none was delivered to it.To fulfill its contract on the jobs 1 which were in progress by its customers whenthe strike began and its operations shut down, Red-E-Mix first attempted to buysome ready-mix from other companies for delivery in Red-E-Mix's trucks, but werestopped by the Teamsters from making such deliveries during the first day.There-after, Red-E-Mix bought finished concrete from its competitors at a premium priceof $1.50 per yard above the going market price, and had the competitors make thedeliveries to the jobsites.As a result of the delays involved in fulfilling its commit-ments, Red-E-Mix lost a $6,000 contract for a high school.There are a sufficient number of sand and gravelcompanieslocatedin the areafrom whom Red-E-Mix could have purchased all the processed sand and gravel itneeded to continueitsoperations despitethe Respondent's shutdown, although itmight have had to pay a higher trucking charge for some of it because of the longerhauling distance involved.However, this would not have enabled Red-E-Mix tocontinue its operations even if its employees had remained at work.For, as Re-spondent's own official, Jacob Freedman, admitted, the drivers of the other sand andgravel companies would not go through a picket line and, as long as the picketline remained in front of the Red-E-Mixpremises,neither sandand gravel norcement could be delivered to Red-E-Mixfromany sources.B. As topointNo. 2inremand orderDuring the period material herein, Respondent was a partnership consisting ofMichael Benevento and his son, John Benevento.During thissameperiod,Michaeland John Benevento together owned 50 percent of the stock of Red-E-Mix.Theremaining 50 percent was owned by the three Freedman brothers, Maurice, Jacob,and Louie.The officers of Red-E-Mix were Maurice Freedman, president; JohnBenevento, vice president; Michael Benevento, treasurer; and Jacob Freedman, clerk.The directors of Red-E-Mix were Michael Benevento, John Benevento, Maurice Freed-man, and Louie Freedman. As previously noted, the employees of Red-E-Mix arecovered by a contract which was negotiated and signed by Maurice Freedman withLocal 477 of the Teamsters Union.The operations of the two companies are located on a common situs, in closeproximity to each other.Both companies have their officesin separaterooms ina single story building located on thepremisesand of whichtheyare the soleoccupants.One side of the building is occupied by Red-E-Mix, and the other side1These were for structures on Route 128, which is partially financed by Federal funds,for W reslep-Addison Publishing Co , and for Zayers Department Store662353-63-vol 138-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDis occupied by Respondent.Each office has its own telephone, with a different num-ber and separate listings.They have separate toilets, washrooms, office facilities, andseparate entrances.They also have separate checking accounts and separate book-keeping systems.Employees of both companies punch in one the same timeclock.Until August 12, 1960, the employees of both companies used a common roadwayto enter the premises.Up to that time, the names of both companies, with theirrespective telephone numbers, appeared on a single sign at the beginning of theroadway leading to the plant and offices.After August 12, a separate path wascleared to be used as an entrance to Red-E-Mix and a separate sign posted.Theland on which the Red-E-Mix plant and office is located is owned by the Beneventofamily.Red-E-Mix has 12 mixer trucks with the corporation's name on the panel.Respondent's trucks are solely dump trucks, with Respondent's name on the cab,which are used for delivering the sand and gravel or aggregate. In addition, thereare three pickup trucks, only one of which has the corporation's name on it.Thereis only one set of scales, owned by Respondent, which is used by both Respondent.and Red-E-Mix.As previously noted, Respondent is engaged in the digging, processnig, sale, anddelivery of sand and gravel; while Red-E-Mix is engaged in the manufacture, sale,and delivery of concrete.About 40 percent of Respondent's total sales are to Red-E-Mix, its principal customer.This constitutes about 80 to 90 percent of Red-E-Mix'srequirements.Indeed only when Respondent does not have the particular type ofsand and gravel needed or when Respondent's supply happens to be low, does Red-E-Mix make purchases from other sources.When Red-E-Mix needs sand and gravel,Manager Derderian merely tells John Benevento "to take some sand and gravelupstairs."There is "nothing formal, no letters or anything like that, no purchaseorders, just take some sand and gravel upstairs."Respondent's trucks then deliverthe material to the Red-E-Mix hoppers, located nearby.Red-E-Mix pays Respondentby checks, signed by Maurice Freedman and Michael Benevento.Donald Rideout was employed as a welder by Red-E-Mix about April 1960.During the first month, he occasionally worked on the crane and bulldozer in theRespondent's pit, at the request of John Benevento.On such occasion Rideout waspaid directly by Red-E-Mix for the time that he worked for Respondent.Thematter was then adjusted between the two companies by an internal bookkeepingarrangement whereby the account which Red-E-Mix owed Respondent was reducedby the amounts involved.One day, about a month after first starting to work forRed-E-Mix, Rideout was working at Respondent's shop, assembling the dozer.Michael Benevento told him at that time that from then on Rideout would work forRespondent, that Michael Benevento was his boss, and that he should pay no atten-tion to what anyone from Red-E-Mix told him.Thereafter, Rideout did no morework for Red-E-Mix and, except for one check, was paid by check from Respondent.The payroll summary card maintained by Red-E-Mix for its employees has the fol-lowing notation on Rideout's card: "Transferred to Benevento Company."Whenan employee is terminated or laid off by Red-E-Mix, no designation to that effect islisted on the employee's summary card; there would just be no more entries on hiscard.George Kent, employed by Red-E-Mix as a mechanic for about 3 years, earnedsome extra money one winter by also working for Respondent about three times aweek after he had finished the day's work for Red-E-Mix.He was paid directly byRespondent for the work he performed for Respondent. In addition, when Re-spondent'smechanic became too busy, Kent would help him out even during hisregular workday for Red-E-Mix.On such occasions, which happened about oncea month, Kent was required to inform the bookkeeper employed by Red-E-Mix ofthe amount of time he worked for Respondent.According to Kent, he would thenreceive a check from Red-E-Mix, which would include the time he worked forRespondent, and the two companies would then adjust the matter among themselves.According to Shaughnessy, the then bookkeeper of Red-E-Mix, Kent received aseparate check from Respondent for the work performed for it.There were alsotimes when Kent and Respondent's mechanic helped each other out as a personalfavor, without informing anyone about it.Prior to December 8, 1960, Shaughnessy was employed as a bookkeeper by Red-E-Mix.While so employed, he also did bookkeeping work on his own time at homefor Respondent, who at that time had no bookkeeper, and was paid separately forthat work by Respondent.After December 8, 1960, Shaughnessy was employed fulltime by Respondent as its bookkeeper.During the wintertime when the drivers employed by Red-E-Mix had no workavailable, and on occasion during the summertime when such drivers had time off,they would frequently be employed by Respondent to drive its trucks and were paidfor such work directly by Respondent. M. BENEVENTOSAND & GRAVEL CO.117C. As to point No. 3 in remand orderDuring the year preceding the issuance of the complaint in the instant proceeding,all cement purchased by and delivered to Red-E-Mix were from suppliers locatedoutside the Commonwealth of Massachusetts.During that period, the value of thecement purchased by and delivered directly to Red-E-Mix from outside the Common-wealth of Massachusetts was approximately $180,000.During that period, no pur-chases or deliveries of cement were made from August 2 to September 23, 1960,when the operations were shut down because of the strikeAll sales of concrete by Red-E-Mix are made and delivered to locations withinthe Commonwealth of Massachusetts, except for "probably one-quarter of one per-cent" which may be delivered to Salem, New Hampshire. The value of the totaldirect-out-of-State shipments made by Red-E-Mix during the year preceding the issu-ance of the complaint was approximately $3,000 or $4,000.III.CONCLUSIONS AND RECOMMENDATIONSI deem it unnecessary to determine whether Respondent and Red-E-Mix consti-tute a single employer within the meaning of the Act.Assuming, without deciding,that they do not constitute a single employer, it nevertheless is apparent that theclose association between the two companies, including the proximity in location,the loose and informal manner of dealing with each other, and the practice ofgiving employees of Red-E-Mix opportunities to earn extra money by working forRespondent, at the very least facilitated, if they did not actually contribute to, theconduct of Respondent's employees in also picketing the operations of Red-E-Mix,the sympathetic conduct of Red-E-Mix's employees in refusing to report for work,and the enmeshing of Red-E-Mix in the Union's dispute with Respondent.In any event, the record is clear, and I find, that the cessation of Respondent'soperations because of the strike had a direct and substantial impact upon the freeflow of commerce into the Commonwealth of Massachusetts It caused the opera-tions of Red-E-Mix to be completely shut down so that Red-E-Mix ceased itspurchases and importation of cement from outside the Commonwealth of Massa-chusetts for a period of 7 weeks during the busy season.This is admitted byRed-E-Mix.Thus, Manager Derderian testified as follows:Q (By Mr. FLAMM.) But for the strike at Benevento, you would have con-tinued to have cement coming in9A. Definitely.Q. But in any event, as a result of the dispute with Benevento your plantwas shut down too?A. That's rightQ. And as a result of your plant being shut down, you ceased your purchasesof cement from out of the State?A. I had no alternative.Q. And as a result of that occurring, Mr. Derderian, a number of the con-struction jobs that you referred to were held up?A. Yes.Jacob Freedman, an officer of Red-E-Mix, testified to the same effect as follows:Q. (By Mr. FLAMM.) Well, let me rephrase it, Mr. Freedman, that the shutdown at Red-E-Mix resulted from the dispute at Benevento?A. That's right.Contrary to Respondent's contention, it is immaterial that Red-E-Mix could haveobtained all the processed sand and gravel it needed from other nearby sources tohave enabled it to continue its operationsif its premises were not picketed and ifits employees remained at work.We are not here concerned with what would havehappened under a different set of facts.The court instructed the Board to deter-mine, not what might have happened, but what "as a matter of fact"did happeninthis caseThe admitted facts are that the premises of Red-E-Mix were also picketed,that the employees of Red-E-Mix refused to report for work, and that neither sandand gravel nor cement could be delivered to Red-E-Mix from any sources so longas the picket line remained.As a result, there was in fact a total shutoff of the flowof commerce from sources outside of Massachusetts to Red-E-Mix.I find that, during the year preceding the issuance of the complaint in this pro-ceeding,Respondent's operations affected commerce within the meaning of theAct, and recommend that the Board reaffirm its findings in this respect.